Case 1:21-cr-00237 Document1 Filed on 02/18/21 in TXSD Page 1of1

at

AO9I (Rev. 12/03) Criminal Complaint FELONY AUSA United States Courts
2OUTNEFN VISTrict OT lexas

UNITED STATES DISTRICT COURT FILED
February 18, 2021

Southern District Of Texas Brownsville Division Nathan Ochsner, Clerk of Court

 

 

 

UNITED STATES OF AMERICA CRIMINAL COMPLAINT
vs.

. Case Number: |:21-MJ- 247
Mario RUELAS-Herrera

A097 469 484 Mexico

I, the undersigned complainant state that the following is true and correct to the best of my

,

knowledge and belief. On or about February 16, 2021 in Cameron County, in
the Southern District Of Texas defendant(s)

 

an alien who had previously been denied admission, excluded, deported, or removed, knowingly and unlawfully was present in
the United States having been found in Cameron County, Texas, the said defendant having not obtained the consent of the
Attorney General or the Secretary of the Department of Homeland Security to reapply for admission into the United States,

 

in violation of Title 8 United States Code, Section(s) 1326(a)(1)(b)(1)
I further state that | am a(n) Border Patrol Agent and that this complaint is based on the

following facts:

The defendant was encountered by Border Patrol Agents conducting Linewatch operations near Brownsville, Texas on February
16, 2021. The defendant is a citizen and national of Mexico who was previously deported, excluded or removed from the United
States on March 5, 2005. The defendant was convicted of Burglary First Degree on Janurary 5, 2005. Record checks revealed
that the defendant has not applied for permission from the proper Authorities to re-enter the United States.

Defendant had $20 US dollars and 1600 Mexican pesos in his possession at time of his arrest.

Continued on the attached sheet and made a part of this complaint: [] Yes No

 

Signature of Complaint

Flores, Hector Border Patrol Agent
Submitted by reliable electronic means, sworn to, signature attested Printed Name of Complainant :

telephonically per Fed.R.Crim.P.4.1, on

 

 

 

 

February 18, 2021 at Brownsyille, Tex
Date Cyst
Ignacio Torteya ITI US. Magistrate Judge

 

 

Name of Judge Title of Judge Signature mey FN

 

 
